PALMORE, Judge
(dissenting).
Of all the valuation problems that arise in condemnation cases, it seems to me that the question of how much depreciation in value will he suffered by residential property through the street’s being moved closer to the house comes about the nearest to being a matter of pure guesswork, in which a court should have the greatest reluctance in substituting its own opinion for that of a jury. I do not believe we should do so in this case and again, as in Commonwealth, Dept. of Highways v. Mer-riman, Ky., 392 S.W.2d 661, 662 (1965), I must challenge the logic of comparing the square footage of the strip taken with the remaining area.
MOREMEN, C. J., and MILLIKEN, J., concur in this dissent.